PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 11,309,768
Issue Date: April 19, 2022
Application No. 16/567,188
Filing or 371(c) Date: September 11, 2019
Attorney Docket No. CU-74413-AUTEL/DG 
:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed April 18, 2022, to accept a delayed submission of certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the request is GRANTED.  As the certified copy in question was retrieved on April 19, 2022, after the payment of the issue fee, the patent does not include the priority claim.  Petitioner has submitted a request for certificate of correction under 37 CDR 1.323 with the present request.  The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 1.55(g)(1) for consideration of issuance of the requested Certificate of Correction.

Any questions concerning this matter may be directed to Lead Paralegal Specialist, JoAnne Burke at (571) 272-4584.  Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions